Citation Nr: 1620590	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  12-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a vestibular disorder, to include as manifesting with vertigo and dizziness, to include as secondary to service-connected bilateral hearing loss disability and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from March 1953 to December 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the Air Force between 1953 and 1956, and at the early part of his enlistment, he trained as Air Cadet and participated in flight training.  His Air Force Specialty Code (AFSC) at the time of discharge was clerk, indicating that pilot training and officer training school were not completed.  

He contends that he developed a middle ear problem while in service which caused him to experience dizziness and vertigo, and that due to this, he was unable to complete pilot training and had to finish out his term of service in the Air Force in an enlisted capacity.  Alternatively, he asserts that service-connected hearing loss disability and tinnitus caused, or aggravated beyond the natural course of the disease process, a current vestibular disorder.  

The Veteran's service treatment records are rather scant in number; however, in September 1953, it is evident that treatment was offered for barotitis.  In other words, in the course of flight training, the Veteran did experience a sense of vestibular abnormality which did not resolve upon his returning to the ground.  The Veteran maintains that these attacks, while airborne, were frequent, and that the pressure changes in the aircraft, as it climbed and descended from altitude, caused damage to his inner ear.  The Veteran maintains that this trauma has caused him to experience issues with vertigo since his service separation.  He also states that, as he has aged, he has experienced more frequent attacks of vertigo.  

The Veteran was examined by VA in February 2012, and the examiner, a neurologist, determined that the Veteran's peripheral vestibular disorder was not caused by his in-service experiences or by service-connected hearing loss and/or tinnitus.  With respect to the forwarded theory of direct service connection, it cannot be concluded that the examiner accurately reported the Veteran's contentions with respect to onset of his symptoms.  Indeed, while the Veteran did note that his condition had gotten worse as he has aged, the examiner noted that "[the Veteran's] vertigo did not get suddenly worse after [his in-service flight activities]."  The Veteran's service treatment records do not demonstrate any pre-existing issues with the vestibular system, and the diagnosis in September 1953 of barotitis relates to pain in the ear experienced as a result of pressure differences relating to flight.  The Veteran was, at the very least, experiencing an acute issue with ear pain as a result of his previous flight, and it had not resolved itself upon his landing (as, if it had, there would be no need for a clinical consultation).  As such, while the evidence of record does not, at present, demonstrate that the experienced barotitis was a permanent and chronic condition, it certainly was, despite what the VA examiner assessed, "worse" (or first manifested) after the Veteran participated in flight training.

In addition, it is noted that the Veteran had alleged a secondary relationship between his hearing loss disability and/or tinnitus and his current vestibular issues.  The examiner, in the February 2012 report, stated that "hearing loss does not cause vertigo."  She went on to state that "in some individuals, hearing loss can be associated with vertigo (e.g. Meniere's disease...)."  This opinion was offered without explanation as to why hearing loss could not cause the Veteran's vertigo, and with a cursory statement that "the Veteran's history is not consistent with" Meniere's disease or any other vestibular condition which might be "associated" with his hearing loss disability.  Aggravation was not addressed at all.  

When VA undertakes a duty to provide an examination for a Veteran, it must ensure that such an examination is adequate to resolve the issue on appeal.  Here, the examiner made bare and conclusory statements, made an assessment regarding direct service connection that contradicts the in-service history as noted on the service treatment records, and did not fully address all contentions forwarded by the Veteran.  As such, it is inadequate to resolve the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, it is noted that the Veteran has been diagnosed with eustachian tube dysfunction and peripheral vestibular disorder; however, his only examination of record was conducted by a neurologist.  While there is no doubt that the 2012 examiner is a qualified specialist in her field, the Board directs that the new examination be afforded by an otolaryngologist (ENT).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from February 2012 to the present (should they exist).  If records do not exist or are not available after an exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for a comprehensive VA otolaryngology (ENT) examination for the purposes of determining the nature and etiology of any currently present vestibular disorder.  In this regard, the following is asked:  

a)  Is it at least as likely as not (50 percent probability or greater) that any currently present vestibular disorder, to include diagnosed peripheral vestibular disorder and eustachian tube dysfunction, had causal origins with active service, to include as a result of flight training in aircraft with less sophisticated pressurization systems than exist currently.  The episode of barotitis of September 1953 is to be specifically referenced as well as the Veteran's credible assertions of having to be removed from flight training due to experiencing vertigo in flight.  

b)  Alternatively, is it at least as likely as not that the Veteran's vestibular dysfunction was caused, or aggravated beyond the natural progress of the disease process, by service-connected hearing loss disability and/or tinnitus.  The 2012 examiner's note of how hearing loss disability can be "associated" with vestibular problems in "some individuals" should be referenced.  

With respect to any conclusions reached in the narrative portion of the examination report, the examiner must include an appropriate rationale.  Conclusory opinions (i.e. a listing of data followed by a conclusion with no supporting rationale) are not acceptable and will require additional remand for remedial compliance with Board directives.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




